DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered. 
			                Status of the Application
2.	Acknowledgement is made of the amendment received on 4/21/2022. Claims 1, 2, 4-7, 9-13 & 23-26 are pending in this application. Claims 3, 8, 14-22 & 27 are canceled. Claims 4-5 are withdrawn. 
					Election/Restrictions
3.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, previously withdrawn from consideration as a result of a restriction requirement, mailed on 3/12/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER' S AMENDMENT
4.	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 4 & 6: in front of “inner most edges”, insert --one or more--. 
In claim 10, lines 7 & 9: in front of “inner most edges”, insert --one or more--. 
(This further amendment was not authorized by attorney of record, the examiner considered them as minor typo-errors and corrected himself.) 
Allowable Subject Matter
4.	Claims 1, 2, 4-7, 9-13 & 23-26 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a top surface, the top surface comprising a central top surface, an outer top periphery, and a transition top region, the outer top periphery having one or more inner most edges and a width, S, the width being the perpendicular-distance between one of the one or more inner most edges of the outer top periphery and a top edge of the heat spreader, the transition top region being between the central top surface and the one or more inner most edges of the outer top periphery; 
a bottom surface, the bottom surface comprising a central bottom surface, a transition bottom region, and a lip extending down from and at least partially around a bottom surface periphery, a maximum pedestal thickness being in a central region between the central bottom surface and the central top surface and a thickness between the transition bottom region and the top surface, the thickness being thinner than the maximum pedestal thickness and the transition bottom region being between the central region and the lip, 
wherein the top surface in the outer top periphery steps down below the top surface of the transition top region to reduce the thickness in the outer top periphery at the same location there is reduced thickness in the transition bottom region (emphasis added) (claim 1) 
or 
wherein the top surface in the outer top periphery steps down below the top surface of the transition top region to reduce the thickness of the top surface in the outer top periphery and there is reduced thickness between both the outer top periphery and the transition bottom region at the same location where the outer top periphery has a vertical projection that partially overlaps the transition bottom region (emphasis added) (claim 10), as in the context of claim 1 & 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/25/22